      Case 1:21-mc-00018-LEK-DJS Document 3 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ALBANY PATROONS, INC.,

                                     Petitioner,
                                                                  1:21-MC-18
             v.                                                    (LEK/DJS)

DEMPERIO SPORTS & ENTERTAINMENT, LLC,

                                     Respondent.



DANIEL J. STEWART
United States Magistrate Judge

                                           ORDER

        This matter was commenced by Demperio Sports and Entertainment, LLC. Dkt. No. 1.

The caption used in the filing appears to mirror that of an underlying proceeding in the United

States Patent and Trademark Office. Id. at p. 12. Respondent seeks to quash a deposition

subpoena issued by Albany Patroons, Inc. in that underlying proceeding. Id. at pp. 12-13. This

action was commenced by Derek Demperio who seeks to appear pro se on behalf of Respondent.

See id. at p. 5.

        It appears that Demperio Sports is a limited liability company which “may appear in

federal court only through a licensed attorney.” Lattanzio v. COMTA, 481 F.3d 137, 140 (2d Cir.

2007); see also City of New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 132 (2d Cir. 2011)

(“a limited liability company . . . cannot appear except through counsel.”). No counsel has

appeared for Respondent. Respondent is advised that this matter may not proceed without the

appearance of counsel. In order to provide Respondent time to obtain counsel, all proceedings
      Case 1:21-mc-00018-LEK-DJS Document 3 Filed 04/13/21 Page 2 of 2




in this matter are stayed for 30 days. Should counsel for Respondent not enter an appearance

within that time period the Clerk is directed to close the case.

       The Clerk shall serve a copy of this Order on Respondent.

       IT IS SO ORDERED.

Date: April 13, 2021
      Albany, New York




                                                 2
